div.Section1 {page:Section1;} span.EmailStyle18 {font-family:"Copperplate Gothic Light"; color:black} > FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) Jeffrey T. May 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 9/30/2005 Date of reporting period: 7/1/2004 - 6/30/2005 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt Affiliated Computer Services ACS 008190100 10/28/04 Annual 1.01 Elect Darwin Deason MGMT YES FOR FOR 1.02 Elect Jeffrey A. Rich MGMT YES FOR FOR 1.03 Elect Mark A. King MGMT YES FOR FOR 1.04 Elect Joseph P. O'Neill MGMT YES FOR FOR 1.05 Elect Frank A. Rossi MGMT YES FOR FOR 1.06 Elect J. Livingston Kosberg MGMT YES FOR FOR 1.07 Elect Dennis McCuistion MGMT YES FOR FOR 2 Approve Annual Bonus Plan MGMT YES FOR FOR 3 Ratify Selection of Auditors MGMT YES FOR FOR Affiliated Managers Group AMG 008252108 6/1/05 Annual 1.01 Elect Richard E. Floor MGMT YES FOR FOR 1.02 Elect Sean M. Healey MGMT YES FOR FOR 1.03 Elect Harold J. Meyerman MGMT YES FOR FOR 1.04 Elect William J. Nutt MGMT YES FOR FOR 1.05 Elect Robert C. Puff Jr MGMT YES FOR FOR 1.06 Elect Rita M. Rodriguez MGMT YES FOR FOR 2 Amend annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Alkermes ALKS 01642T108 9/23/04 Annual 1.01 Elect Floyd E. Bloom MGMT YES FOR FOR 1.02 Elect Robert A. Breyer MGMT YES FOR FOR 1.03 Elect Gerri Henwood MGMT YES FOR FOR 1.04 Elect Paul J. Mitchell MGMT YES FOR FOR 1.05 Elect Richard F. Pops MGMT YES FOR FOR 1.06 Elect Alexander Rich MGMT YES FOR FOR 1.07 Elect Paul Schimmel MGMT YES FOR FOR 1.08 Elect Mark B. Skaletsky MGMT YES FOR FOR 1.09 Elect Michael A. Wall MGMT YES FOR FOR 2 Add Shares to Stock Option Plan MGMT YES AGNST AGNST Allergan Inc AGN 018490102 4/26/05 Annual 1.01 Elect Trevor M. Jones MGMT YES FOR FOR 1.02 Elect Karen R. Osar MGMT YES FOR FOR 1.03 Elect Leonard D. Schaeffer MGMT YES FOR FOR Amgen Inc 031162BBH 5/11/05 Annual 1.01 Elect David Baltimore MGMT YES FOR FOR 1.02 Elect Judith C. Pelham MGMT YES FOR FOR 1.03 Elect Kevin W. Sharer MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3.01 Review or promote animal welfare SHLDR YES AGNST FOR 3.02 Link executive pay to social criteria SHLDR YES AGNST FOR 3.03 SP - Require option shares to be held SHLDR YES AGNST FOR Apache Corp APA 037411105 5/5/05 Annual 1.01 Elect G. Steven Farris MGMT YES FOR FOR 1.02 Elect Randolph M. Ferlic MGMT YES FOR FOR 1.03 Elect A. D. Frazier Jr. MGMT YES FOR FOR 1.04 Elect John A. Kocur MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES FOR FOR 3 Approve long-term bonus plan MGMT YES FOR FOR 4 Majority vote to elect directors SHLDR YES AGNST FOR 5 Limit non-audit fees SHLDR YES AGNST FOR Applebee's International Inc APPB 037899101 5/12/05 Annual 1.01 Elect Erline Belton MGMT YES FOR FOR 1.02 Elect Eric L. Hansen MGMT YES FOR FOR 2 Add shares to the 1995 Equity Incentive Plan MGMT YES AGNST AGNST 3 Add shares to the Employee Stock Purchase Plan MGMT YES AGNST AGNST 4 Ratify selection of auditors MGMT YES FOR FOR 5 Review or promote animal welfare SHLDR YES AGNST FOR Applera Corp ABI 038020103 10/21/04 Annual 1.01 Elect Richard H. Ayers MGMT YES FOR FOR 1.02 Elect Jean-Luc Belingard MGMT YES FOR FOR 1.03 Elect Robert H. Hayes MGMT YES FOR FOR 1.04 Elect Arnold J. Levine MGMT YES FOR FOR 1.05 Elect William H. Longfield MGMT YES FOR FOR 1.06 Elect Theodore E. Martin MGMT YES FOR FOR 1.07 Elect Carolyn W. Slayman MGMT YES FOR FOR 1.08 Elect Orin R. Smith MGMT YES FOR FOR 1.09 Elect James R. Tobin MGMT YES FOR FOR 1.1 Elect Tony L. White MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR 3 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST 4 Adopt Stock Option Plan MGMT YES AGNST AGNST 5 Adopt Stock Option Plan MGMT YES AGNST AGNST Aramark Corp RMK 038521100 2/8/05 Annual 1.01 Elect Leonard S. Coleman Jr. MGMT YES FOR FOR 1.02 Elect Thomas H. Kean MGMT YES FOR FOR 1.03 Elect James E. Ksansnak MGMT YES FOR FOR 1.04 Elect James E. Preston MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Ask Jeeves Inc 045174109 5/24/05 Annual 1.01 Elect David S. Carlick MGMT YES FOR FOR 1.02 Elect James D. Kirsner MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR BEA Systems Inc BEAS 073325102 6/23/05 Annual 1.01 Elect Alfred S. Chuang MGMT YES FOR FOR 1.02 Elect Stewart K.P. Gross MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Majority vote to elect directors SHLDR YES AGNST FOR 4 Repeal classified board SHLDR YES FOR AGNST Bemis Co BMS 081437105 5/5/05 Annual 1.01 Elect Edward N. Perry MGMT YES FOR FOR 1.02 Elect William J. Scholle MGMT YES FOR FOR 1.03 Elect Timothy M. Manganello MGMT YES FOR FOR 1.04 Elect Philip G. Weaver MGMT YES FOR FOR 2 Amend annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Biogen Idec Inc BIIB 09062X103 6/3/05 Annual 1.01 Elect Dr.Thomas F. Keller MGMT YES FOR FOR 1.02 Elect Dr.William H. Rastetter MGMT YES FOR FOR 1.03 Elect Lynn Schenk MGMT YES FOR FOR 1.04 Elect Dr.Phillip A. Sharp MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Adopt the 2005 Omnibus Equity Plan MGMT YES AGNST AGNST 4 Adopt the Amended and Restated 1995 Employee Stock Purchase Plan MGMT YES AGNST AGNST Biomet Inc BMET 090613100 9/18/04 Annual 1.01 Elect M. Ray Harroff MGMT YES FOR FOR 1.02 Elect Jerry L. Miller MGMT YES FOR FOR 1.03 Elect Charles E. Niemier MGMT YES FOR FOR 1.04 Elect L. Gene Tanner MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR BJ Services Co BJS 055482103 3/24/05 Annual 1.01 Elect L. William Heiligbrodt MGMT YES FOR FOR 1.02 Elect James L. Payne MGMT YES FOR FOR 1.03 Elect J. W. Stewart MGMT YES FOR FOR Black Box Corp BBOX 091826107 8/10/04 Annual 1.01 Elect William F. Andrews MGMT YES FOR FOR 1.02 Elect Richard L. Crouch MGMT YES FOR FOR 1.03 Elect Thomas W. Golonski MGMT YES FOR FOR 1.04 Elect Thomas G. Greig MGMT YES FOR FOR 1.05 Elect Edward A. Nicholson MGMT YES FOR FOR 1.06 Elect Fred C. Young MGMT YES FOR FOR 2 Add Shares to Stock Option Plan MGMT YES AGNST AGNST Amend Stock Option Plan 3 Add Shares to Director Stock Option Plan MGMT YES AGNST AGNST 4 Ratify Selection of Auditors MGMT YES FOR FOR Boston Scientific Corp BSX 101137107 5/10/05 Annual 1.01 Elect Ray J. Groves MGMT YES FOR FOR 1.02 Elect Peter M. Nicholas MGMT YES FOR FOR 1.03 Elect Warren B. Rudman MGMT YES FOR FOR 1.04 Elect James R. Tobin MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Majority vote to elect directors SHLDR YES AGNST FOR Brown & Brown Inc BRO 115236101 4/21/05 Annual 1.01 Elect J. Hyatt Brown MGMT YES FOR FOR 1.02 Elect Samuel P. Bell III MGMT YES FOR FOR 1.03 Elect Hugh M. Brown MGMT YES FOR FOR 1.04 Elect Bradley Currey Jr. MGMT YES FOR FOR 1.05 Elect Jim W. Henderson MGMT YES FOR FOR 1.06 Elect Theodore J. Hoepner MGMT YES FOR FOR 1.07 Elect David H. Hughes MGMT YES FOR FOR 1.08 Elect John R. Riedman MGMT YES FOR FOR 1.09 Elect Jan E. Smith MGMT YES FOR FOR 1.10 Elect Chilton D. Varner MGMT YES FOR FOR 2 Reapprove option/bonus plan for OBRA MGMT YES FOR FOR Cardinal Health Inc CAH 14149Y108 12/8/04 Annual 1.01 Elect George H. Conrades MGMT YES FOR FOR 1.02 Elect Robert L. Gerbig MGMT YES FOR FOR 1.03 Elect Richard C. Notebaert MGMT YES FOR FOR 2 Amend Annual Bonus Plan MGMT YES FOR FOR 3 Repeal Classified Board SHLDR YES FOR AGNST CDW Corp CDWC 12512N105 5/11/05 Annual 1.01 Elect Michelle L. Collins MGMT YES FOR FOR 1.02 Elect Casey G. Cowell MGMT YES FOR FOR 1.03 Elect John A. Edwardson MGMT YES FOR FOR 1.04 Elect Daniel S. Goldin MGMT YES FOR FOR 1.05 Elect Donald P. Jacobs MGMT YES FOR FOR 1.06 Elect Stephan A. James MGMT YES FOR FOR 1.07 Elect Michael P. Krasny MGMT YES FOR FOR 1.08 Elect Terry L. Lengfelder MGMT YES FOR FOR 1.09 Elect Susan D. Wellington MGMT YES FOR FOR 1.10 Elect Brian E. Williams MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Reapprove option/bonus plan for OBRA MGMT YES FOR FOR Chiron Corp 170040BBH 5/25/05 Annual 1.01 Elect Lewis W. Coleman MGMT YES FOR FOR 1.02 Elect J. Richard Fredericks MGMT YES FOR FOR 1.03 Elect Paul L. Herrling MGMT YES FOR FOR 1.04 Elect Howard Pien MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR ChoicePoint Inc CPS 170388102 4/28/05 Annual 1.01 Elect Ray M. Robinson MGMT YES FOR FOR 1.02 Elect John J. Hamre MGMT YES FOR FOR 1.03 Elect John B. McCoy MGMT YES FOR FOR 1.04 Elect Terrence Murray MGMT YES FOR FOR 2 Add Shares to Stock Incentive Plan MGMT YES AGNST AGNST Amend Stock Incentive Plan 3 Ratify selection of auditors MGMT YES FOR FOR Cintas Corp CTAS 172908105 10/19/04 Annual 1.01 Elect Richard T. Farmer MGMT YES FOR FOR 1.02 Elect Robert J. Kohlhepp MGMT YES FOR FOR 1.03 Elect Scott D. Farmer MGMT YES FOR FOR 1.04 Elect Paul R. Carter MGMT YES FOR FOR 1.05 Elect Gerald V. Dirvin MGMT YES FOR FOR 1.06 Elect Robert J. Herbold MGMT YES FOR FOR 1.07 Elect Joyce Hergenhan MGMT YES FOR FOR 1.08 Elect Roger L. Howe MGMT YES FOR FOR 1.09 Elect David C. Phillips MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR 3 Expense Stock Options SHLDR YES AGNST FOR 4 Review Global Labor Practices SHLDR YES AGNST AGNST Clear Channel Communications CCU 184502102 4/26/05 Annual 1.01 Elect Alan D. Feld MGMT YES FOR FOR 1.02 Elect Perry J. Lewis MGMT YES FOR FOR 1.03 Elect L. Lowry Mays MGMT YES FOR FOR 1.04 Elect Mark P. Mays MGMT YES FOR FOR 1.05 Elect Randall T. Mays MGMT YES FOR FOR 1.06 Elect B. J. McCombs MGMT YES FOR FOR 1.07 Elect Phyllis B. Riggins MGMT YES FOR FOR 1.08 Elect Theodore H. Strauss MGMT YES FOR FOR 1.09 Elect J.C. Watts Jr. MGMT YES FOR FOR 1.10 Elect John H. Williams MGMT YES FOR FOR 2 Approve annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Commerce Bancorp Inc CBH 200519106 5/17/05 Annual 1.01 Elect Vernon W. Hill II MGMT YES FOR FOR 1.02 Elect Jack R. Bershad MGMT YES FOR FOR 1.03 Elect Joseph E. Buckelew MGMT YES FOR FOR 1.04 Elect Donald T. DiFrancesco MGMT YES FOR FOR 1.05 Elect Morton N. Kerr MGMT YES FOR FOR 1.06 Elect Steven M. Lewis MGMT YES FOR FOR 1.07 Elect John K Lloyd MGMT YES FOR FOR 1.08 Elect George E. Norcross III MGMT YES FOR FOR 1.09 Elect Daniel J. Ragone MGMT YES FOR FOR 1.10 Elect William A. Schwartz Jr. MGMT YES FOR FOR 1.11 Elect Joseph T. Tarquini Jr. MGMT YES FOR FOR 1.12 Elect Joseph S. Vassalluzzo MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR CVS Corp CVS 126650100 5/12/05 Annual 1.01 Elect W. Don Cornwell MGMT YES FOR FOR 1.02 Elect Thomas P. Gerrity MGMT YES FOR FOR 1.03 Elect Stanley P. Goldstein MGMT YES FOR FOR 1.04 Elect Marian L. Heard MGMT YES FOR FOR 1.05 Elect William H. Joyce MGMT YES FOR FOR 1.06 Elect Terrence Murray MGMT YES FOR FOR 1.07 Elect Sheli Z. Rosenberg MGMT YES FOR FOR 1.08 Elect Thomas M. Ryan MGMT YES FOR FOR 1.09 Elect Alfred J. Verrecchia MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Majority vote to elect directors SHLDR YES AGNST FOR 4 Restrict executive compensation SHLDR YES AGNST FOR 5 Restrict executive compensation SHLDR YES AGNST FOR Cyberonics Inc CYBX 23251P102 9/28/04 Annual 1.01 Elect Robert P. Cummins MGMT YES FOR FOR 1.02 Elect Reese S. Terry Jr. MGMT YES FOR FOR 1.03 Elect Guy C. Jackson MGMT YES FOR FOR 1.04 Elect Stanley H. Appel MGMT YES FOR FOR 1.05 Elect Anthony L. Coelho MGMT YES FOR FOR 1.06 Elect Michael J. Strauss MGMT YES FOR FOR 1.07 Elect Alan J. Olsen MGMT YES FOR FOR 1.08 Elect Ronald A. Matricaria MGMT YES FOR FOR 2 Adopt Stock Option Plan MGMT YES AGNST AGNST 3 Ratify Selection of Auditors MGMT YES FOR FOR DAVITA Inc DVA 23918K108 5/13/05 Annual 1.01 Elect Nancy-Ann DeParle MGMT YES FOR FOR 1.02 Elect Richard B. Fontaine MGMT YES FOR FOR 1.03 Elect Peter T. Grauer MGMT YES FOR FOR 1.04 Elect Michele J. Hooper MGMT YES FOR FOR 1.05 Elect C. Raymond Larkin Jr. MGMT YES FOR FOR 1.06 Elect John M. Nehra MGMT YES FOR FOR 1.07 Elect William L. Roper MGMT YES FOR FOR 1.08 Elect Kent J. Thiry MGMT YES FOR FOR 2 Amend annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Dentsply International Inc XRAY 249030107 5/11/05 Annual 1.01 Elect Michael C. Alfano MGMT YES FOR FOR 1.02 Elect Eric K. Brandt MGMT YES FOR FOR 1.03 Elect William F. Hecht MGMT YES FOR FOR 1.04 Elect Francis J. Lunger MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Amend Stock Incentive Plan MGMT YES AGNST AGNST DIRECTV Group Inc DTV 25459L106 6/1/05 Annual 1.01 Elect Ralph F. Boyd Jr. MGMT YES FOR FOR 1.02 Elect James M. Cornelius MGMT YES FOR FOR 1.03 Elect David F. DeVoe MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Enzon Pharmaceuticals ENZN 293904108 12/7/04 Annual 1.01 Elect Rolf A. Classon MGMT YES FOR FOR 1.02 Elect Robert LeBuhn MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR Expeditors International of Washington Inc EXPD 302130109 5/4/05 Annual 1.01 Elect Peter J. Rose MGMT YES FOR FOR 1.02 Elect James L.K. Wang MGMT YES FOR FOR 1.03 Elect R. Jordan Gates MGMT YES FOR FOR 1.04 Elect James J. Casey MGMT YES FOR FOR 1.05 Elect Dan Plato Kourkoumelis MGMT YES FOR FOR 1.06 Elect Michael J. Malone MGMT YES FOR FOR 1.07 Elect John W. Meisenbach MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES FOR FOR 3 Shareholder approval of auditors SHLDR YES FOR AGNST Family Dollar Stores FDO 307000109 1/20/05 Annual 1.01 Elect Mark R. Bernstein MGMT YES FOR FOR 1.02 Elect Sharon Allred Decker MGMT YES FOR FOR 1.03 Elect Edward C. Dolby MGMT YES FOR FOR 1.04 Elect Glenn A. Eisenberg MGMT YES FOR FOR 1.05 Elect Howard R. Levine MGMT YES FOR FOR 1.06 Elect George R. Mahoney Jr. MGMT YES FOR FOR 1.07 Elect James G. Martin MGMT YES FOR FOR 2 Amend Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Fastenal Co FAST 311900104 4/19/05 Annual 1.01 Elect Robert A. Kierlin MGMT YES FOR FOR 1.02 Elect Stephen M. Slaggie MGMT YES FOR FOR 1.03 Elect Michael M. Gostomski MGMT YES FOR FOR 1.04 Elect John D. Remick MGMT YES FOR FOR 1.05 Elect Henry K. McConnon MGMT YES FOR FOR 1.06 Elect Robert A. Hansen MGMT YES FOR FOR 1.07 Elect Willard D. Oberton MGMT YES FOR FOR 1.08 Elect Michael J. Dolan MGMT YES FOR FOR 1.09 Elect Reyne K. Wisecup MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Fifth Third Bancorp FITB 316773100 3/22/05 Annual 1.01 Elect James P. Hackett MGMT YES FOR FOR 1.02 Elect Joan R. Herschede MGMT YES FOR FOR 1.03 Elect Robert L. Koch II MGMT YES FOR FOR 1.04 Elect Kenneth W. Lowe MGMT YES FOR FOR 1.05 Elect Thomas W. Traylor MGMT YES FOR FOR 2 Give board authority to set board size MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Fiserv Inc FISV 337738108 4/6/05 Annual 1.01 Elect Donald F. Dillon MGMT YES FOR FOR 1.02 Elect Gerald J. Levy MGMT YES FOR FOR 1.03 Elect Glenn M. Renwick MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Amend annual bonus plan MGMT YES FOR FOR 4 Amend Stock Incentive Plan MGMT YES FOR FOR Fisher Scientific International Inc FSH 338032204 5/6/05 Annual 1.01 Elect Rosanne F. Coppola MGMT YES FOR FOR 1.02 Elect Bruce L. Koepfgen MGMT YES FOR FOR 1.03 Elect Paul M. Meister MGMT YES FOR FOR 1.04 Elect W Clayton Stephens MGMT YES FOR FOR 1.05 Elect Richard W. Vieser MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Forest Laboratories FRX 345838106 8/11/04 Annual 1.01 Elect Howard Solomon MGMT YES FOR FOR 1.02 Elect William J. Candee III MGMT YES FOR FOR 1.03 Elect George S. Cohan MGMT YES FOR FOR 1.04 Elect Dan L. Goldwasser MGMT YES FOR FOR 1.05 Elect Lester B. Salans MGMT YES FOR FOR 1.06 Elect Kenneth E. Goodman MGMT YES FOR FOR 1.07 Elect Phillip M. Satow MGMT YES FOR FOR 2 Increase Authorized Common Stock MGMT YES FOR FOR 3 Adopt Stock Option Plan MGMT YES AGNST AGNST 4 Ratify Selection of Auditors MGMT YES FOR FOR Gallagher (Arthur J) & Co AJG 363576109 5/17/05 Annual 1.01 Elect Gary P. Coughlan MGMT YES FOR FOR 1.02 Elect Elbert O. Hand MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Adopt the Senior Management Incentive Plan MGMT YES FOR FOR 4 Adopt the 2005 Long Term Incentive Plan MGMT YES AGNST AGNST Genentech Inc DNA 368710406 4/14/05 Annual 1.01 Elect Herbert W. Boyer MGMT YES FOR FOR 1.02 Elect William M. Burns MGMT YES FOR FOR 1.03 Elect Erich Hunziker MGMT YES FOR FOR 1.04 Elect Jonathan K. C. Knowles MGMT YES FOR FOR 1.05 Elect Arthur D. Levinson MGMT YES FOR FOR 1.06 Elect Charles A. Sanders MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Gentex Corp GNTX 371901109 5/12/05 Annual 1.01 Elect Arlyn Lanting MGMT YES FOR FOR 1.02 Elect Kenneth La Grand MGMT YES FOR FOR 1.03 Elect Rande Somma MGMT YES FOR FOR 2 Amend Stock Incentive Plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Genzyme Corp 372917BBH 5/26/05 Annual 1.01 Elect Robert J. Carpenter MGMT YES FOR FOR 1.02 Elect Charles L. Cooney MGMT YES FOR FOR 2 Add shares to the 1999 Employee Stock Purchase Plan MGMT YES AGNST AGNST 3 Add shares to the 2004 Equity Incentive Plan MGMT YES AGNST AGNST 4 Ratify selection of auditors MGMT YES FOR FOR 5 Repeal classified board SHLDR YES FOR AGNST Gilead Sciences Inc GILD 375558103 5/10/05 Annual 1.01 Elect Dr.Paul Berg MGMT YES FOR FOR 1.02 Elect Etienne F. Davignon MGMT YES FOR FOR 1.03 Elect James M. Denny MGMT YES FOR FOR 1.04 Elect Dr.John C. Martin MGMT YES FOR FOR 1.05 Elect Gordon E. Moore MGMT YES FOR FOR 1.06 Elect Nicholas G. Moore MGMT YES FOR FOR 1.07 Elect Dr.George P. Shultz MGMT YES FOR FOR 1.08 Elect Gayle E. Wilson MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Add Shares to Stock Incentive Plan MGMT YES AGNST AGNST Amend Stock Incentive Plan 4 Review AIDS pandemic's impact on company SHLDR YES AGNST FOR GlobalSantaFe Corp GSF G3930E101 6/7/05 Annual 1.01 Elect Richard L. George MGMT YES FOR FOR 1.02 Elect Robert E. Rose MGMT YES FOR FOR 1.03 Elect Stephen J. Solarz MGMT YES FOR FOR 1.04 Elect Nader H. Sultan MGMT YES FOR FOR 2 Amend Stock Incentive Plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Harley-Davidson Inc HDI 412822108 4/30/05 Annual 1.01 Elect George H. Conrades MGMT YES FOR FOR 1.02 Elect Sara L. Levinson MGMT YES FOR FOR 1.03 Elect George L. Miles Jr. MGMT YES FOR FOR 2 Approve annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Harris Corp HRS 413875105 10/22/04 Annual 1.01 Elect Howard L. Lance MGMT YES FOR FOR 1.02 Elect Thomas A. Dattilo MGMT YES FOR FOR 1.03 Elect James C. Stoffel MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR Health Management Associates Inc HMA 421933102 2/15/05 Annual 1.01 Elect William J. Schoen MGMT YES FOR FOR 1.02 Elect Joseph V. Vumbacco MGMT YES FOR FOR 1.03 Elect Kent P. Dauten MGMT YES FOR FOR 1.04 Elect Donald E. Kiernan MGMT YES FOR FOR 1.05 Elect Robert Knox MGMT YES FOR FOR 1.06 Elect William E. Mayberry MGMT YES FOR FOR 1.07 Elect William C. Steere Jr. MGMT YES FOR FOR 1.08 Elect Randolph W. Westerfield MGMT YES FOR FOR 2 Restrict Executive Compensation SHLDR YES AGNST FOR 3 Limit fees for Uninsured Patients SHLDR YES AGNST FOR Hewitt Associates HEW 42822Q100 9/30/04 Special 1 Approve Merger/Acquisition MGMT YES FOR FOR Approve Common Stock Issuance 2 Adjourn Meeting MGMT YES FOR FOR Hewitt Associates HEW 42822Q100 2/2/05 Annual 1.01 Elect Cheryl A. Francis MGMT YES FOR FOR 1.02 Elect Dale L. Gifford MGMT YES FOR FOR 1.03 Elect Thomas J. Neff MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Hormel Foods Corp HRL 440452100 1/25/05 Annual 1.01 Elect John W. Allen MGMT YES FOR FOR 1.02 Elect John R. Block MGMT YES FOR FOR 1.03 Elect Jeffrey M. Ettinger MGMT YES FOR FOR 1.04 Elect E. Peter Gillette Jr. MGMT YES FOR FOR 1.05 Elect Luella G. Goldberg MGMT YES FOR FOR 1.06 Elect Joel W. Johnson MGMT YES FOR FOR 1.07 Elect Susan I. Marvin MGMT YES FOR FOR 1.08 Elect Michael J. McCoy MGMT YES FOR FOR 1.09 Elect John L Morrison MGMT YES FOR FOR 1.10 Elect Dakota A. Pippins MGMT YES FOR FOR 1.11 Elect Gary J. Ray MGMT YES FOR FOR 1.12 Elect John G. Turner MGMT YES FOR FOR 1.13 Elect Robert R. Waller MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Approve long-term bonus plan MGMT YES FOR FOR 4 Report on sustainability SHLDR YES AGNST FOR ICOS ICOS 449295AA2 5/4/05 Annual 1.01 Elect Teresa Beck MGMT YES FOR FOR 1.02 Elect Jack W. Schuler MGMT YES FOR FOR 1.03 Elect Gary L. Wilcox MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST 3 Approve annual bonus plan MGMT YES FOR FOR 4 Approve reincorporation MGMT YES FOR FOR 5 Ratify selection of auditors MGMT YES FOR FOR 6 Repeal classified board SHLDR YES FOR AGNST IMS Health Inc RX 449934108 4/29/05 Annual 1.01 Elect David R Carlucci MGMT YES FOR FOR 1.02 Elect Constantine L. Clemente MGMT YES FOR FOR 1.03 Elect Kathryn E. Giusti MGMT YES FOR FOR 1.04 Elect M. Bernard Puckett MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Redeem or vote on poison pill SHLDR YES FOR AGNST International Game Technology IGT 459902102 3/1/05 Annual 1.01 Elect Neil Barsky MGMT YES FOR FOR 1.02 Elect Robert A. Bittman MGMT YES FOR FOR 1.03 Elect Richard R. Burt MGMT YES FOR FOR 1.04 Elect Leslie S Heisz MGMT YES FOR FOR 1.05 Elect Robert A. Mathewson MGMT YES FOR FOR 1.06 Elect Thomas J. Matthews MGMT YES FOR FOR 1.07 Elect Robert J. Miller MGMT YES FOR FOR 1.08 Elect Frederick B. Rentschler MGMT YES FOR FOR 2 Add Shares to Stock Incentive Plan MGMT YES AGNST AGNST Amend Stock Incentive Plan 3 Ratify selection of auditors MGMT YES FOR FOR Intersil Corp ISIL 46069S109 5/11/05 Annual 1.01 Elect Richard M. Beyer MGMT YES FOR FOR 1.02 Elect Robert W. Conn MGMT YES FOR FOR 1.03 Elect James V. Diller MGMT YES FOR FOR 1.04 Elect Gary E. Gist MGMT YES FOR FOR 1.05 Elect Jan Peeters MGMT YES FOR FOR 1.06 Elect Robert N. Pokelwaldt MGMT YES FOR FOR 1.07 Elect James A. Urry MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Add Shares to Stock Incentive Plan MGMT YES AGNST AGNST 4 Increase authorized common stock MGMT YES FOR FOR Amend authorized preferred stock Eliminate dual class common stock Approve board size Eliminate supermajority lock-in Jabil Circuit Inc JBL 466313103 1/20/05 Annual 1.01 Elect William D. Morean MGMT YES FOR FOR 1.02 Elect Thomas A. Sansone MGMT YES FOR FOR 1.03 Elect Timothy L. Main MGMT YES FOR FOR 1.04 Elect Lawrence J. Murphy MGMT YES FOR FOR 1.05 Elect Mel S. Lavitt MGMT YES FOR FOR 1.06 Elect Steven A. Raymund MGMT YES FOR FOR 1.07 Elect Frank A. Newman MGMT YES FOR FOR 1.08 Elect Laurence S. Grafstein MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Keane Inc KEA 486665102 5/12/05 Annual 1.01 Elect Maria A. Cirino MGMT YES FOR FOR 1.02 Elect John F. Keane Jr. MGMT YES FOR FOR 1.03 Elect Stephen D. Steinour MGMT YES FOR FOR 1.04 Elect James D. White MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Kinetic Concepts Inc KCI 49460W208 5/24/05 Annual 1.01 Elect Dr.James R. Leininger MGMT YES FOR FOR 1.02 Elect Dennert O. Ware MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Kohl's Corp KSS 500255104 4/27/05 Annual 1.01 Elect James D. Ericson MGMT YES FOR FOR 1.02 Elect William S. Kellogg MGMT YES FOR FOR 1.03 Elect Arlene Meier MGMT YES FOR FOR 1.04 Elect R. Elton White MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Repeal classified board SHLDR YES FOR AGNST 4 Golden parachutes SHLDR YES AGNST FOR Lamar Advertising Co LAMR 512815101 5/26/05 Annual 1.01 Elect Anna Reilly Cullinan MGMT YES FOR FOR 1.02 Elect John Maxwell Hamilton MGMT YES FOR FOR 1.03 Elect Robert M. Jelenic MGMT YES FOR FOR 1.04 Elect Stephen P. Mumblow MGMT YES FOR FOR 1.05 Elect Thomas V. Reifenheiser MGMT YES FOR FOR 1.06 Elect Kevin P. Reilly Jr. MGMT YES FOR FOR 1.07 Elect Wendell Reilly MGMT YES FOR FOR Legg Mason Inc LM 524901105 7/20/04 Annual 1.01 Elect Harold L. Adams MGMT YES FOR FOR 1.02 Elect James W. Brinkley MGMT YES FOR FOR 1.03 Elect Raymond A. Mason MGMT YES FOR FOR 1.04 Elect Margaret Milner Richardson MGMT YES FOR FOR 1.05 Elect Kurt L. Schmoke MGMT YES FOR FOR 2 Adopt Stock Option Plan MGMT YES AGNST AGNST 3 Amend Director Stock Option Plan MGMT YES FOR FOR Liberty Media Corp L 530718105 6/8/05 Annual 1.01 Elect David E. Rapley MGMT YES FOR FOR 1.02 Elect Larry E. Romrell MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Liberty Media International Inc LBTYA 530719103 6/15/05 Annual 1 Approve merger/acquisition MGMT YES FOR FOR 2.01 Elect David E. Rapley MGMT YES FOR FOR 2.02 Elect Larry E. Romrell MGMT YES FOR FOR 3 Adopt the 2004 Incentive Plan MGMT YES AGNST AGNST 4 Ratify selection of auditors MGMT YES FOR FOR Manpower Inc MAN 56418H100 4/26/05 Annual 1.01 Elect J. Thomas Bouchard MGMT YES FOR FOR 1.02 Elect Rozanne L. Ridgway MGMT YES FOR FOR 1.03 Elect Edward J. Zore MGMT YES FOR FOR 2 Add shares to employee stock purchase plan MGMT YES FOR FOR 3 Amend Stock Incentive Plan MGMT YES FOR FOR Marshall & Ilsley Corp MI 571834100 4/26/05 Annual 1.01 Elect Andrew N. Baur MGMT YES FOR FOR 1.02 Elect John W. Daniels Jr MGMT YES FOR FOR 1.03 Elect John A. Mellowes MGMT YES FOR FOR 1.04 Elect Robert J. O'Toole MGMT YES FOR FOR 1.05 Elect John S. Shiely MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Medicis Pharmaceuticals Corp MRX 584690309 11/17/04 Annual 1.01 Elect Jonah Shacknai MGMT YES FOR FOR 1.02 Elect Michael A. Pietrangelo MGMT YES FOR FOR 1.03 Elect Lottie H. Shackelford MGMT YES FOR FOR 2 Adopt Stock Option Plan MGMT YES AGNST AGNST 3 Ratify Selection of Auditors MGMT YES FOR FOR MedImmune Inc 584699BBH 5/19/05 Annual 1.01 Elect Wayne T. Hockmeyer MGMT YES FOR FOR 1.02 Elect David M. Mott MGMT YES FOR FOR 1.03 Elect David Baltimore MGMT YES FOR FOR 1.04 Elect M. James Barrett MGMT YES FOR FOR 1.05 Elect James H. Cavanaugh MGMT YES FOR FOR 1.06 Elect Barbara Hackman Franklin MGMT YES FOR FOR 1.07 Elect Gordon S. Macklin MGMT YES FOR FOR 1.08 Elect George M. Milne MGMT YES FOR FOR 1.09 Elect Elizabeth H.S. Wyatt MGMT YES FOR FOR 2 Add shares to the 2004 Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR MGIC Investment Corp MTG 552848103 5/12/05 Annual 1.01 Elect Mary K. Bush MGMT YES FOR FOR 1.02 Elect David S. Engelman MGMT YES FOR FOR 1.03 Elect Kenneth M. Jastrow II MGMT YES FOR FOR 1.04 Elect Daniel P. Kearney MGMT YES FOR FOR 2 Amend Stock Incentive Plan MGMT YES FOR FOR 3 Amend annual bonus plan MGMT YES FOR FOR 4 Ratify selection of auditors MGMT YES FOR FOR Microchip Technology Inc MCHP 595017104 8/20/04 Annual 1.01 Elect Steve Sanghi MGMT YES FOR FOR 1.02 Elect Albert J. Hugo-Martinez MGMT YES FOR FOR 1.03 Elect L. B. Day MGMT YES FOR FOR 1.04 Elect Matthew W. Chapman MGMT YES FOR FOR 1.05 Elect Wade F. Meyercord MGMT YES FOR FOR 2 Add Shares to Employee Stock Purchase Plan MGMT YES AGNST AGNST 3 Adopt Stock Option Plan MGMT YES AGNST AGNST Millennium Pharmaceuticals Inc MLNM 599902103 5/5/05 Annual 1.01 Elect Mark J. Levin MGMT YES FOR FOR 1.02 Elect A. Grant Heidrich III MGMT YES FOR FOR 1.03 Elect Kenneth E. Weg MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Molex Inc 608554200 10/22/04 Annual 1.01 Elect Frederick A. Krehbiel MGMT NO TAKE NO ACTION 1.02 Elect Masahisa Naitoh MGMT NO TAKE NO ACTION 1.03 Elect Michael J. Birck MGMT NO TAKE NO ACTION 1.04 Elect Martin P. Slark MGMT NO TAKE NO ACTION 2 Adopt Employee Stock Purchase Plan MGMT NO TAKE NO ACTION 3 Ratify Selection of Auditors MGMT NO TAKE NO ACTION Moody's Corp MCO 615369105 4/26/05 Annual 1.01 Elect Robert R. Glauber MGMT YES FOR FOR 1.02 Elect Connie Mack MGMT YES FOR FOR 1.03 Elect Nancy S. Newcomb MGMT YES FOR FOR 2 Increase authorized common stock MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Nabors Industries Ltd NBR G6359F103 6/7/05 Annual 1.01 Elect Anthony G. Petrello MGMT YES FOR FOR 1.02 Elect Myron M. Sheinfeld MGMT YES FOR FOR 1.03 Elect Martin J. Whitman MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Approve non-technical bylaw amendments MGMT YES FOR FOR 4 Amend Stock Incentive Plan MGMT YES FOR FOR 5 Award performance-based stock options SHLDR YES AGNST FOR Nationwide Financial Services NFS 638612101 5/4/05 Annual 1.01 Elect Joseph A. Alutto MGMT YES FOR FOR 1.02 Elect Donald L. McWhorter MGMT YES FOR FOR 1.03 Elect Arden L. Shisler MGMT YES FOR FOR 1.04 Elect Alex Shumate MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR O'Reilly Automotive Inc ORLY 686091109 5/3/05 Annual 1.01 Elect David E. O'Reilly MGMT YES FOR FOR 1.02 Elect Jay D Burchfield MGMT YES FOR FOR 1.03 Elect Paul R. Lederer MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Amend Stock Incentive Plan MGMT YES FOR FOR 4 Amend Director Stock Incentive Plan MGMT YES AGNST AGNST 5 Increase authorized common stock MGMT YES FOR FOR Panera Bread Co PNRA 69840W108 6/2/05 Annual 1.01 Elect Ronald M. Shaich MGMT YES FOR FOR 1.02 Elect Fred K. Foulkes MGMT YES FOR FOR 2 Add shares to the 2001 Employee Director and Consultant Stock Option Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR PartnerRe PRE G6852T105 5/10/05 Annual 1.01 Elect Judith Christine Hanratty MGMT YES FOR FOR 1.02 Elect Remy Sautter MGMT YES FOR FOR 1.03 Elect Patrick Thiele MGMT YES FOR FOR 1.04 Elect Jurgen Zech MGMT YES FOR FOR 2 Adopt the 2005 Employee Equity Plan MGMT YES AGNST AGNST 3 Authorize stock with and without preemptive rights MGMT YES FOR FOR 4 Approve auditors and set their fees MGMT YES FOR FOR 5 Approve other business MGMT YES FOR FOR Patterson Companies Inc PDCO 703395103 9/13/04 Annual 1.01 Elect Ellen A. Rudnick MGMT YES FOR FOR 1.02 Elect Peter L. Frechette MGMT YES FOR FOR 1.03 Elect David K. Beecken MGMT YES FOR FOR 2 Amend Stock Option Plan MGMT YES FOR FOR 3 Ratify Selection of Auditors MGMT YES FOR FOR Penney (J C) Co JCP 708160106 5/20/05 Annual 1.01 Elect Thomas J. Engibous MGMT YES FOR FOR 1.02 Elect Kent B. Foster MGMT YES FOR FOR 1.03 Elect Leonard H. Roberts MGMT YES FOR FOR 1.04 Elect Myron E. Ullman III MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Adopt the 2005 Equity Compensation Plan MGMT YES AGNST AGNST 4 Repeal classified board SHLDR YES FOR AGNST PetsMart Inc PETM 716768106 6/23/05 Annual 1.01 Elect Lawrence A. Del Santo MGMT YES FOR FOR 1.02 Elect Philip L. Francis MGMT YES FOR FOR 1.03 Elect Gregory P. Josefowicz MGMT YES FOR FOR 1.04 Elect Richard K. Lochridge MGMT YES FOR FOR 1.05 Elect Amin I. Khalifa MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Increase authorized common stock MGMT YES FOR FOR Plantronics Inc PLT 727493108 7/21/04 Annual 1.01 Elect Patti S. Hart MGMT YES FOR FOR 1.02 Elect S. Kenneth Kannappan MGMT YES FOR FOR 1.03 Elect Trude C. Taylor MGMT YES FOR FOR 1.04 Elect Marvin Tseu MGMT YES FOR FOR 1.05 Elect David A. Wegmann MGMT YES FOR FOR 1.06 Elect Roger Wery MGMT YES FOR FOR 2 Add Shares to Stock Option Plan MGMT YES AGNST AGNST 3 Amend Stock Option Plan MGMT YES FOR FOR 4 Ratify Selection of Auditors MGMT YES FOR FOR Protective Life Corp PL 743674103 5/2/05 Annual 1.01 Elect John J. McMahon Jr. MGMT YES FOR FOR 1.02 Elect James S.M. French MGMT YES FOR FOR 1.03 Elect John D. Johns MGMT YES FOR FOR 1.04 Elect Donald M. James MGMT YES FOR FOR 1.05 Elect J. Gary Cooper MGMT YES FOR FOR 1.06 Elect H. Corbin Day MGMT YES FOR FOR 1.07 Elect William Michael Warren Jr. MGMT YES FOR FOR 1.08 Elect Malcolm Portera MGMT YES FOR FOR 1.09 Elect Thomas L. Hamby MGMT YES FOR FOR 1.10 Elect Vanessa Leonard MGMT YES FOR FOR 1.11 Elect William A. Terry MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR QLogic Corp QLGC 747277101 8/24/04 Annual 1.01 Elect H. K. Desai MGMT YES FOR FOR 1.02 Elect Larry R. Carter MGMT YES FOR FOR 1.03 Elect James R. Fiebiger MGMT YES FOR FOR 1.04 Elect Balakrishnan S. Iyer MGMT YES FOR FOR 1.05 Elect Carol L. Miltner MGMT YES FOR FOR 1.06 Elect George D. Wells MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR QLT QLTI 746927102 11/19/04 Special 1 Approve Merger/Acquisition MGMT YES FOR FOR Issue Stock w/o Preemptive Rights Renal Care Group Inc RCI 759930100 6/8/05 Annual 1.01 Elect Peter J. Grua MGMT YES FOR FOR 1.02 Elect William P. Johnston MGMT YES FOR FOR 1.03 Elect C. Thomas Smith MGMT YES FOR FOR 2 Add shares to the Employee Stock Purchase Plan MGMT YES AGNST AGNST Respironics Inc RESP 761230101 11/16/04 Annual 1.01 Elect Douglas A. Cotter MGMT YES FOR FOR 1.02 Elect Gerald E. McGinnis MGMT YES FOR FOR 1.03 Elect Craig B. Reynolds MGMT YES FOR FOR 1.04 Elect Candace Littell MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR Sepracor Inc 817315BBH 5/19/05 Annual 1.01 Elect Timothy J. Barberich MGMT YES FOR FOR 2 Add shares to the 2000 Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Shire Pharmaceuticals Group SHPGY 82481R106 6/22/05 Annual 1 Approve financial statements MGMT YES FOR FOR 2 To re-elect as a director Mr Matthew William Emmens MGMT YES FOR FOR 3 To re-elect as a director Mr Ronald Maurice Nordmann MGMT YES FOR FOR 4 To elect as a director Dr Barry John Price MGMT YES FOR FOR 5 Appoint outside auditors MGMT YES FOR FOR 6 Set auditors' fees MGMT YES FOR FOR 7 Approve remuneration policy MGMT YES FOR FOR 8 Issue stock w/ preemptive rights MGMT YES FOR FOR 9 Issue stock w/o preemptive rights MGMT YES FOR FOR 10 Authorize share repurchase MGMT YES FOR FOR 11 Approve political donation MGMT YES AGNST AGNST St Jude Medical Inc STJ 790849103 5/11/05 Annual 1.01 Elect Richard R. Devenuti MGMT YES FOR FOR 1.02 Elect Stuart M. Essig MGMT YES FOR FOR 1.03 Elect Thomas H. Garrett III MGMT YES FOR FOR 1.04 Elect Wendy L. Yarno MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Limit non-audit fees SHLDR YES AGNST FOR Starbucks Corp SBUX 855244109 2/9/05 Annual 1.01 Elect Barbara Bass MGMT YES FOR FOR 1.02 Elect Mellody Hobson MGMT YES FOR FOR 1.03 Elect Olden Lee MGMT YES FOR FOR 1.04 Elect Howard Schultz MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR 4 Review global labor practices SHLDR YES AGNST FOR Target Corp TGT 87612E106 5/18/05 Annual 1.01 Elect Roxanne S. Austin MGMT YES FOR FOR 1.02 Elect James A. Johnson MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Tech Data Corp TECD 878237106 6/7/05 Annual 1.01 Elect James M. Cracchiolo MGMT YES FOR FOR 1.02 Elect Jeffery P. Howells MGMT YES FOR FOR 1.03 Elect David M. Upton MGMT YES FOR FOR 2 Amend Stock Incentive Plan MGMT YES FOR FOR Tellabs Inc TLAB 879664100 4/21/05 Annual 1.01 Elect Frank Ianna MGMT YES FOR FOR 1.02 Elect Stephanie Pace Marshall MGMT YES FOR FOR 1.03 Elect William F. Souders MGMT YES FOR FOR 2 Adopt employee stock purchase plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Universal Health Services UHS 913903100 6/2/05 Annual 1.01 Elect John F. Williams Jr. MGMT YES FOR FOR 2 Adopt the 2005 Stock Incentive Plan MGMT YES FOR FOR 3 Adopt the 2005 Executive Incentive Plan MGMT YES FOR FOR 4 Adopt the Employee Stock Purchase Plan MGMT YES FOR FOR 5 Adopt sexual orientation anti-bias policy SHLDR YES AGNST FOR Univision Communications Inc UVN 914906102 5/11/05 Annual 1.01 Elect A. Jerrold Perenchio MGMT YES FOR FOR 1.02 Elect Anthony Cassara MGMT YES FOR FOR 1.03 Elect Harold Gaba MGMT YES FOR FOR 1.04 Elect Alan F. Horn MGMT YES FOR FOR 1.05 Elect John G. Perenchio MGMT YES FOR FOR 1.06 Elect Ray Rodriguez MGMT YES FOR FOR 1.07 Elect McHenry T. Tichenor Jr. MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Eliminate dual class stock SHLDR YES AGNST FOR Vishay Intertechnology VSH 928298108 5/10/05 Annual 1.01 Elect Eliyahu Hurvitz MGMT YES FOR FOR 1.02 Elect Abraham Ludomirski MGMT YES FOR FOR 1.03 Elect Mark I. Solomon MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Wendy's International Inc WEN 950590109 4/28/05 Annual 1.01 Elect John T. Schuessler MGMT YES FOR FOR 1.02 Elect Kerrii B. Anderson MGMT YES FOR FOR 1.03 Elect William E. Kirwan MGMT YES FOR FOR 1.04 Elect Ann B. Crane MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Review or curb bioengineering SHLDR YES AGNST FOR 4 Review or promote animal welfare SHLDR YES AGNST FOR Williams-Sonoma Inc WSM 969904101 5/18/05 Annual 1.01 Elect W. Howard Lester MGMT YES FOR FOR 1.02 Elect Edward A. Mueller MGMT YES FOR FOR 1.03 Elect Sanjiv Ahuja MGMT YES FOR FOR 1.04 Elect Adrian D.P. Bellamy MGMT YES FOR FOR 1.05 Elect Patrick J. Connolly MGMT YES FOR FOR 1.06 Elect Adrian T. Dillon MGMT YES FOR FOR 1.07 Elect Jeanne P. Jackson MGMT YES FOR FOR 1.08 Elect Michael R. Lynch MGMT YES FOR FOR 1.09 Elect Richard T. Robertson MGMT YES FOR FOR 2 Amend annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Willis Group Holdings Ltd WSH G96655108 5/6/05 Annual 1.01 Elect Gordon M. Bethune MGMT YES FOR FOR 1.02 Elect William W. Bradley MGMT YES FOR FOR 1.03 Elect Joseph A. Califano Jr. MGMT YES FOR FOR 1.04 Elect James R. Fisher MGMT YES FOR FOR 1.05 Elect Perry Golkin MGMT YES FOR FOR 1.06 Elect Paul M. Hazen MGMT YES FOR FOR 1.07 Elect Wendy E. Lane MGMT YES FOR FOR 1.08 Elect James F. McCann MGMT YES FOR FOR 1.09 Elect Scott C. Nuttall MGMT YES FOR FOR 1.10 Elect Joseph Plumeri MGMT YES AGNST AGNST 1.11 Elect Douglas B. Roberts MGMT YES FOR FOR 2 Appoint auditors and set their fees MGMT YES FOR FOR 3 Amend stock option plan MGMT YES AGNST AGNST 4 Amend stock option plan MGMT YES AGNST AGNST 5 Approve executive profit sharing/bonus plan MGMT YES FOR FOR 6 Amend meeting procedures/change date MGMT YES FOR FOR 7 Amend terms of indemnification MGMT YES FOR FOR XTO Energy Inc XTO 98385X106 11/16/04 Special 1 Adopt Stock Option Plan MGMT YES FOR FOR XTO Energy Inc XTO 98385X106 5/17/05 Annual 1.01 Elect Herbert D. Simons MGMT YES FOR FOR 1.02 Elect William H. Adams III MGMT YES FOR FOR 1.03 Elect Keith A. Hutton MGMT YES FOR FOR 1.04 Elect Jack P. Randall MGMT YES FOR FOR Zebra Technologies Corp ZBRA 989207105 5/17/05 Annual 1.01 Elect Edward L. Kaplan MGMT YES FOR FOR 1.02 Elect Christopher G. Knowles MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to be have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/16/2005
